Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the limitations stating:
“wherein the via contact liner and the connection pad liner are conductive liners and wherein the bump structure is electrically connected to the dummy bump structure through the connection pad liner” as recited in claim 1,
”a connection pad liner electrically connected to the through-via contact portion, the connection pad liner extending in a lateral direction along a bottom surface of the second substrate; a dummy bump structure protruding from one end of the through-via contact portion to the outside of the through hole; and a bump structure formed on and electrically connected to the connection pad liner and located at a position spaced apart from the dummy bump structure in the lateral direction; wherein the connection pad liner is a conductive layer” as recited in claim 7, and
“a connection pad liner integrally connected to the via contact liner, the connection pad liner extending in a lateral direction along a bottom surface of the second substrate; a dummy bump structure electrically connected to the via contact plug; wherein the via contact liner and the connection pad liner are a conductive liners” as recited in claim 17.
Lin et al. (US 2011/0266691 A1) teaches an integrated circuit chip (fig. 7) including via contact plug 324, via contact liner 314, connection pad liner 314, and dummy bump structure 326.  However, since the liner 314 is dielectric material, Lin fails to teach the via contact liner and the connection pad liner are conductive liners, or the bump structure is electrically connected to the dummy bump structure through the connection pad liner, as required by claims 1 and 17.  Similarly, Lin fails to teach the connection pad liner electrically connected to the through-via contact portion, or the connection pad liner is a conductive layer as required by claim 7.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRIAN TURNER/Examiner, Art Unit 2894